


109 HR 5367 IH: Simplification Through Additional

U.S. House of Representatives
2006-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5367
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2006
			Mr. Emanuel (for
			 himself, Mr. Moran of Virginia, and
			 Mr. Jefferson) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to require
		  broker reporting of customer’s basis in securities transactions, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Simplification Through Additional
			 Reporting Tax Act of 2006.
		2.Broker reporting of
			 customer's basis in securities transactions
			(a)In
			 generalSection 6045 of the
			 Internal Revenue Code of 1986 (relating to returns of brokers) is amended by
			 adding at the end the following new subsection:
				
					(g)Additional
				information required in the case of securities transactions
						(1)In
				generalIf a broker is otherwise required to make a return under
				subsection (a) with respect to any applicable security, the broker shall
				include in such return the information described in paragraph (2).
						(2)Additional
				information required
							(A)In
				generalThe information required under paragraph (1) to be shown
				on a return with respect to an applicable security of a customer shall include
				for each reported applicable security the customer’s adjusted basis in such
				security.
							(B)Exemption from
				requirementThe Secretary shall issue such regulations or
				guidance as necessary concerning the application of the requirement under
				subparagraph (A) in cases in which a broker in making a return does not have
				sufficient information to meet such requirement with respect to the reported
				applicable security. Such regulations or guidance may—
								(i)require such other
				information related to such adjusted basis as the Secretary may prescribe,
				and
								(ii)exempt classes of
				cases in which the broker does not have sufficient information to meet either
				the requirement under subparagraph (A) or the requirement under clause
				(i).
								(3)Information
				transfersTo the extent provided in regulations, there shall be
				such exchanges of information between brokers as such regulations may require
				for purposes of enabling such brokers to meet the requirements of this
				subsection.
						(4)DefinitionsFor
				purposes of this subsection, the term applicable security means
				any—
							(A)security described
				in subparagraph (A) or (C) of section 475(c)(2),
							(B)interest in a
				regulated investment company (as defined in section 851), or
							(C)other financial
				instrument designated in regulations prescribed by the
				Secretary.
							.
			(b)Effective
			 dateThe amendment made by this section shall apply to returns
			 the due date for which (determined without regard to extensions) is after
			 December 31, 2008, with respect to securities acquired after December 31,
			 2007.
			
